   Case 1:19-cv-01346-UNA Document 1 Filed 07/18/19 Page 1 of 7 PageID #: 1



                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE


GATES CORPORATION

                  Plaintiff,

             v.                                       Civil Action No._________

CONTINENTAL AG,
CONTITECH AG,                                         JURY TRIAL DEMANDED
CONTITECH NORTH AMERICA, INC.,
CONTITECH USA, INC.

                  Defendants.


                          COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff Gates Corporation (“Gates”) by and through its undersigned counsel brings this

Complaint against Defendants Continental AG (“Continental”), ContiTech AG (“ContiTech”),

ContiTech North America, Inc. (“ContiTech NA”), and ContiTech USA, Inc. (“ContiTech

USA”) (collectively “Defendants”) alleging infringement of U.S. Patent No. 7,254,934 (“the

‘934 Patent”).

                                         INTRODUCTION

       1.         This is an action for patent infringement, damages and injunctive relief under the

United States patent laws, 35 U.S.C. § 271 et seq. Gates, the world’s leading manufacturer of

power transmission belts and a premier global manufacturer of fluid power products, owns the

exclusive rights to the novel transmission belt with improved load carrying cords embodied in

the ‘934 Patent. Defendants, without authorization from Gates, makes, uses, offers for sale, sells

and/or imports products that infringe upon Gates’ patented technology




                                                  1
   Case 1:19-cv-01346-UNA Document 1 Filed 07/18/19 Page 2 of 7 PageID #: 2



                                            PARTIES

       2.      Gates is a Delaware corporation with its principal place of business at 1144 15th

Street, Suite 1400, Denver, Colorado 80202. Gates’ products are sold globally and are used in

diverse industrial and automotive applications. Gates has over 15,000 employees in its over 120

locations in 30 countries.

       3.      Gates Corporation is a prominent innovator of power transmission solutions.

Gates’s technology is used in numerous industries including agriculture, automotive,

manufacturing, industrial equipment, HVAC equipment, recreational vehicles, and trucking.

Gates is continually investing in research and development to improve its technology for its

customers. Gates also invests in protecting the intellectual property it develops.

       4.      Defendant Continental AG is a German corporation, with is principal place of

business in Hannover, Germany. Continental manufactures, sells and imports transmission belts.

At all times relevant to this lawsuit, Continental offered for sale, sold, distributed and/or

imported infringing products to customers throughout the United States and elsewhere.

Continental AG may be served with process pursuant to the Delaware long arm statute, 10 Del.

C. § 3104.

       5.      Defendant ContiTech AG is a German corporation, with its principal place of

business in Hannover, Germany. ContiTech manufactures, sells and imports transmission belts.

ContiTech is a subsidiary of Continental. At all times relevant to this lawsuit, ContiTech offered

for sale, sold, distributed and/or imported infringing products to customers throughout the United

States and elsewhere. ContiTech AG may be served with process pursuant to the Delaware long

arm statute, 10 Del. C. § 3104.

       6.      Defendant ContiTech North America, Inc. (“ContiTech NA”) is a corporation

incorporated under the laws of the State of Delaware with a place of business in the United


                                                 2
   Case 1:19-cv-01346-UNA Document 1 Filed 07/18/19 Page 3 of 7 PageID #: 3



States at 703 S. Cleveland Massillon Road, Fairlawn OH, 44333. ContiTech NA is a wholly

owned subsidiary of ContiTech.        ContiTech NA may be served with process through its

registered agent, The Corporation Trust Company, 1209 Orange Street, Wilmington, Delaware

19801.

         7.    Defendant ContiTech USA, Inc. (“ContiTech USA”) is a corporation incorporated

under the laws of the State of Delaware with a place of business in the United States at 703 S.

Cleveland Massillon Road, Fairlawn OH, 44333. ContiTech USA is a wholly owned subsidiary

of ContiTech. ContiTech USA may be served with process through its registered agent, The

Corporation Trust Company, 1209 Orange Street, Wilmington, Delaware 19801.

         8.    Defendants do business in the United States, including the offer for sale, sale,

distribution and/or importation of products infringing the ‘934 Patent as promoted on

Defendants’     website      at    https://www.continental-industry.com/en-gl/TopNavi/Company

/ContiTech-Division/Location-Profiles/USA (last accessed July 17, 2019).            A printout from

Defendants’ website is attached thereto as Exhibit 1.

                                  JURISDICTION AND VENUE

         9.    This action arises under the United States Patent Act. This Court has exclusive

subject matter jurisdiction under 28 U.S.C. §§ 1331 and 1338(a).

         10.   This Court has personal jurisdiction over the Defendants.           Defendants have

established minimum contacts with the United States as a whole such that the exercise of

jurisdiction would not offend traditional notions of fair play and substantial justice. Defendants

have purposefully directed activities at the United States—in particular, directing and importing

accused transmission belts for sale to distributers and end customers within the United States

(including within this District) and engaging in sales and marketing efforts to generate and

support such sales. The claims for infringement arise out of, or relate to, those activities.


                                                  3
   Case 1:19-cv-01346-UNA Document 1 Filed 07/18/19 Page 4 of 7 PageID #: 4



       11.     Defendants conduct continuous and systematic business in the United States

including, upon information and belief, in this judicial District. For example Defendants have

marketed, offered for sale, sold and/or imported products for at least the past five years

throughout the United States including, upon information and belief, within this judicial District.

       12.     Venue is proper in this District because the domestic entities are incorporated

under the laws of the State of Delaware and conduct business activities in this judicial

District. Venue is proper as to a foreign defendant in any district. 28 U.S.C. § 1391(c)(3); In re

HTC Corp., 889 F.3d 1349 (Fed. Cir. 2018). Two of the Defendants are foreign corporations.

                       INFRINGEMENT OF THE PATENT-IN-SUIT

       13.     On March 24, 2005, Patent Application No. 11/088,602 (“the ‘602 Application”)

was filed with the United States Patent and Trademark Office (“USPTO”) to protect the

invention of Shawn Xiang Wu entitled “ENDLESS BELT WITH IMPROVED LOAD

CARRYING CORD.”

       14.     On August 14, 2007, the USPTO issued United States Patent No. 7,254,934 B2.

The ‘934 Patent has been duly examined and is presumed valid and enforceable.

       15.     Ownership of the invention disclosed and claimed in the ‘934 Patent has been

assigned to Plaintiff by assignment recorded with the USPTO. A true and accurate copy of the

‘934 Patent is attached as Exhibit 2 and incorporated herein by this reference. Plaintiff has paid

all applicable fees necessary to maintain the ‘934 Patent as valid and enforceable.

       16.     Defendants and/or Defendants’ respective divisions, subsidiaries and/or agents,

are engaged in the business of manufacturing, importing, using, distributing, offering for sale,

and selling transmission belts that infringe the ‘934 Patent (the “Infringing Products”). The

Infringing Products include, without limitation, products marketed and sold by Defendants as Part

Nos. Mopar® 05281592AA 40105C 8PK 1376 and Mopar® 05281514AA 8PK1620 40105C.


                                                 4
   Case 1:19-cv-01346-UNA Document 1 Filed 07/18/19 Page 5 of 7 PageID #: 5



        17.     Mopar® 05281592AA 40105C 8PK 1376 and Mopar® 05281514AA 8PK1620

40105C belts infringe at least Claim 9 of the ‘934 Patent. Claim 9 of the ‘934 Patent, in part,

describes a multi-v-ribbed belt comprising:

                an elastomeric belt body and a load carrier cord embedded in said
                body; said cord comprising a plurality of yarns having a first twist
                corresponding to a first twist multiplier and a first twist direction,
                and having a second twist corresponding to a second twist
                multiplier in a direction opposite said first twist direction; … the
                ratio of said first twist multiplier to said second twist multiplier is
                greater than about 1.5.

        18.     The Infringing Product features comprise a load carrying cord embedded in an endless

rubber belt body – in particular, the load carrying cord of each Infringing Product comprises a

plurality of yarns having a first twist corresponding to a first twist multiplier and a first twist direct,

and the cord has a second twist corresponding to a second twist multiplier in a direction opposite the

first twist direction, where the ratio of the first twist multiplier to the second twist multiplier is greater

than 1.5.

        19.     Upon information and belief, Defendants market, offer for sale, sell, distribute,

and/or import the Infringing Products throughout the United States, including in Delaware.

                                           COUNT I
                       (Infringement of United States Patent No. 7,254,934)

        20.     Plaintiff incorporates by reference as though fully set forth herein the allegations

of paragraphs 1 through 19.

        21.     Defendants infringe, literally and/or under the doctrine of equivalents, the ‘934

Patent in violation of 35 U.S.C. § 271(a) by making, using, selling, offering for sale, distributing

and/or importing the Infringing Products in the United States.

        22.     Defendants’ infringement of the ‘934 Patent has caused and will continue to cause

great damage to Plaintiff and is thereby entitled to an award of damages adequate to compensate




                                                      5
   Case 1:19-cv-01346-UNA Document 1 Filed 07/18/19 Page 6 of 7 PageID #: 6



it for the infringement in an amount that is in no event less than a reasonable royalty pursuant to

35 U.S.C. § 284.

       23.     Due to Defendants’ willful infringement of the ‘934 Patent, Plaintiff is also

entitled to recover prejudgment interest, post-judgment interest, costs, and enhanced damages

under 35 U.S.C. § 284.

       24.     As a result of Defendants’ infringement of the ‘934 Patent, Plaintiff will suffer

irreparable harm and impairment of the value of its patent rights, and is now suffering the

violation of its patent rights, all of which will continue unless Defendant is permanently enjoined

by this Court from infringing the ‘934 Patent under 35 U.S.C. § 283.

                                    PRAYER FOR RELIEF

       WHEREFORE, Gates respectfully requests the following relief:

       A.      That the Court enters an Order adjudging Defendants to have infringed the Patent-

in-suit under 35 U.S.C. § 271;

       B.      A preliminary and permanent injunction enjoining Defendants, its respective

officers, directors, agents, servants, employees, customers, and attorneys, and those persons in

active concert or participation with Defendants, from infringing the Patent-in-suit in violation of

35 U.S.C. § 271, including, for example, through the manufacture, use, sale, offer for sale, and/or

importation into the United States of Defendants’ Part Nos. Mopar® 05281592AA 40105C 8PK

1376 and Mopar® 05281514AA 8PK1620 40105C belts, and any products that are not colorably

different from these products;

       C.      That Defendants account for all gains, profits, and advantages derived through

Defendants’ infringement of the Patent-in-suit in violation of 35 U.S.C. § 271, and that

Defendants pay all damages suffered by Gates in an amount that is in no event less than a

reasonable royalty;


                                                6
   Case 1:19-cv-01346-UNA Document 1 Filed 07/18/19 Page 7 of 7 PageID #: 7



       D.     An Order adjudging that this is an exceptional case;

       E.     An Order that Defendants’ infringement is willful and a trebling of damages

and/or exemplary damages because of Defendants’ willful conduct pursuant to 35 U.S.C. § 284;

       F.     An award to Gates of the attorneys’ fees, expenses, and costs incurred by Gates in

connection with this action pursuant to 35 U.S.C. § 285;

       G.     An award of pre-judgment and post-judgment interest and costs of this action

against Defendants; and,

       H.     Such other and further relief as this Court may deem just and proper.

                                        JURY DEMAND

       Gates demands a jury trial on all issues as triable.



Dated: July 18, 2019                                   BAYARD, P.A.

OF COUNSEL:                                            /s/ Stephen B. Brauerman
                                                       Stephen B. Brauerman (#4952)
George G. Matava                                       600 N. King Street, Suite 400
Alyssa K. Sandrowitz                                   P.O. Box 25130
Ian R. Walsworth                                       Wilmington, Delaware 19801
LEWIS BRISBOIS BISGAARD & SMITH LLP                    (302) 655-5000
1700 Lincoln Street, Suite 4000                        sbrauerman@bayardlaw.com
Denver, Colorado 80203
(303) 861-7760                                         Attorneys for Plaintiff
George.Matava@lewisbrisbois.com                        Gates Corporation
Alyssa.Sandrowitz@lewisbrisbois.com
Ian.Walsworth@lewisbrisbois.com




                                                 7
